AMENDED AND RESTATED
 
PLEDGE AND SECURITY AGREEMENT
 
PLEDGE AND SECURITY AGREEMENT (this “Agreement”), dated as of July 2, 2009, made
by and among Beyond Commerce, Inc. (the “Company”) and each holder of Company’s
common stock signatory hereto (the “Pledgor” and, collectively, the “Pledgors”)
in favor of OmniReliant Holdings, Inc. (the “Pledgee”).


W  I  T  N  E  S  S  E  T  H:


WHEREAS, the Company, the Pledgee and a Pledgor have previously entered into a
pledge and security agreement dated June 29, 2009 whereby Pledgor Linlithgow
Holdings LLC pledged 2,500,000 shares of the Company’s Common Stock;


WHEREAS, the Company, the Pledgee and Pledgor Linlithgow Holdings LLC wish to
amend and restate the June 29, 2009 pledge and security agreement so that
additional Pledgors may pledge their shares of the Company’s Common Stock;


WHEREAS, Pledgee has lent to the Company, and the Company has agreed to borrow
from the Pledgee, up to an aggregate of $3,500,000 pursuant to the terms and
conditions set forth in the Amended and Restated Securities Purchase Agreement
(the “Purchase Agreement”) and the Debentures of the Company (the “Debentures”);


WHEREAS, pursuant to the provisions of the Debentures, and as a condition to the
obligation of the Pledgee to lend thereunder, the Pledgors, as principals,
employees and shareholders of the Company, have agreed to make the pledge
contemplated by this Agreement in order to induce Pledgee to perform their
obligations under the Debentures;


 WHEREAS, as a condition to the obligation of the Pledgee to lend pursuant to
the Debentures, the Company agrees to undertake such action contemplated by this
Agreement in order to induce Pledgee to perform their obligations under the
Debentures;


WHEREAS, Pledgors own the shares of common stock, $0.001 par value per share, of
the Company (the “Common Stock”) as set forth opposite the Pledgors’ respective
names on Schedule A attached hereto;


WHEREAS, terms used but not otherwise defined in this Agreement that are defined
in Article 9 of the Uniform Commercial Code in effect in the State of New York
at that time (whether or not the UCC applies to the affected Pledged Collateral)
(the "UCC") shall have the meanings ascribed to them in the UCC; and


WHEREAS, if an aggregate of $3,500,000 worth of funding (with the Company
receiving proceeds of $3,000,000), as described in the Purchase Agreement, does
not occur on or around July 30, 2009, the difference between the amount of
shares pledged hereunder and four times the number of shares of Common Stock the
Debentures are convertible into based on the closing price of the Company’s
Common Stock on July 30, 2009, will be returned to the Pledgors on a pro rata
basis;


NOW, THEREFORE, in consideration of the premises, covenants and promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1

--------------------------------------------------------------------------------


 
SECTION 1. Pledge and Security Interest.  The Pledgor hereby unconditionally and
irrevocably pledges, grants and hypothecates to the Pledgee, and grants to the
Pledgee a continuing first priority security interest in, a first lien upon and
a right of set-off against, all of its respective rights, titles and interests
of whatsoever kind and nature in (the “Security Interest”), and to secure the
complete and timely payment, performance and discharge in full, as the case may
be, of all of the obligations pursuant to the Debentures, the following
(collectively, the “Pledged Collateral”):
 
(a) the shares of Common Stock owned by the Pledgor and set forth on Schedule A
attached hereto (the “Pledged Shares”), and all dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of the Pledged Shares; and
 
(b) all proceeds of any and all of the foregoing Pledged Collateral, in whatever
form (including, without limitation, proceeds that constitute property of the
types described above).
 
(c) if an aggregate of $3,500,000 worth of funding (with the Company receiving
proceeds of $3,000,000), as described in the Purchase Agreement, does not occur
on or around July 30, 2009, the difference between the amount of shares pledged
hereunder and four times the number of shares of Common Stock the Debentures are
convertible into based on the closing price of the Company’s Common Stock on
July 30, 2009, will be returned to the Pledgors on a pro rata basis.
 
SECTION 2. Security for Obligations.  This Agreement secures the payment and
performance of the following obligations (collectively, the “Obligations”): all
present and future indebtedness, obligations, covenants, duties and liabilities
of any kind or nature of the Company to the Pledgee now existing or hereafter
arising under or in connection with this Agreement or the Debentures
(collectively, the “Transaction Documents”).
 
SECTION 3. Delivery of Pledged Collateral.  Within 3 business days of the date
hereof, all certificates representing or evidencing the Pledged Shares, in
suitable form for transfer by delivery, or accompanied by instruments of
transfer or assignment duly executed in blank, are being deposited with and
delivered to the Agent, as collateral agent for the Pledgee.  The Agent shall
have the right, at any time after the occurrence of an Event of Default (as
hereinafter defined) (unless such Event of Default is waived in writing by the
Pledgee), without notice to the Pledgor, to transfer to or to register in the
name of the Pledgee or their nominees any or all of the Pledged Collateral.  In
addition, the Agent shall have the right at any time after the occurrence of an
Event of Default (unless such Event of Default is waived in writing by the
Pledgee), to exchange certificates or instruments representing or evidencing
Pledged Collateral for certificates or instruments of smaller or larger
denominations.
 
SECTION 4. Representations and Warranties.  The Pledgor, severally and not
jointly with the other Pledgors, represents and warrants as follows:
 
2

--------------------------------------------------------------------------------


(a) Except as set forth on Schedule 4(a) hereto, the Pledgor is the legal,
record and beneficial owner of the Pledged Collateral owned by the Pledgor, free
and clear of any lien, security interest, restriction, option or other charge or
encumbrance (collectively, "Liens").
 
(b) The pledge of the Pledged Collateral and the grant of the Security Interest
pursuant to this Agreement creates a valid and perfected first priority security
interest in the Pledged Collateral, securing payment and performance of the
Obligations.
 
(c) Except for the filing of financing statements pursuant to the UCC with the
proper filing and recording agencies in the proper jurisdictions pursuant to the
security agreement between the Company and the Pledgee, entered into
concurrently with this Agreement, no consent of any other person or entity and
no authorization, approval, or other action by, and no notice to or filing with,
any governmental authority or regulatory body is required (i) for the pledge by
the Pledgor of the Pledged Collateral pursuant to this Agreement or for the
execution, delivery or performance of this Agreement by the Pledgor, (ii) for
the perfection or maintenance of the security interest created hereby, or (iii)
for the exercise by the Agent of the voting or other rights provided for in this
Agreement or the remedies in respect of the Pledged Collateral pursuant to this
Agreement (except as may be required in connection with any disposition of any
portion of the Pledged Collateral by laws affecting the offering and sale of
securities generally).
 
(d) There are no conditions precedent to the effectiveness of this Agreement
that have not been satisfied or waived.
 
(e) Effective on the date of execution of this Agreement, the Pledgor hereby
authorizes the Agent to file one or more financing statements under the UCC with
respect to the Security Interest with the proper filing and recording agencies
in the jurisdictions indicated on Schedule B attached hereto, and in such other
jurisdictions as may be requested by the Pledgee.
 
(f) The Pledgor will not transfer, pledge, hypothecate, sell or otherwise
dispose of any of the Pledged Collateral without the prior written consent of
the Pledgee.
 
(g) The Pledgor shall promptly execute and deliver to the Pledgee such further
assignments, security agreements, financing statements or other instruments,
documents, certificates and assurances and take such further action as the
Pledgee may from time to time request and may in its sole discretion deem
necessary to perfect, protect or enforce its security interest in the Pledged
Collateral.
 
(h) All information heretofore, herein or hereafter supplied to the Pledgee by
or on behalf of the Pledgor with respect to the Pledged Collateral is accurate
and complete in all material respects as of the date furnished.
 
SECTION 5. Further Assurances.  The Pledgor, severally and not jointly with the
other Pledgors, agrees that at any time and from time to time, at the expense of
the Pledgor, the Pledgor shall promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that the Agent and/or the Pledgee may reasonably request, in order
to perfect and protect any security interest granted or purported to be granted
hereby or to enable the Agent and/or Pledgee to exercise and enforce their
rights and remedies hereunder with respect to any Pledged Collateral.  The
Company agrees that at any time and from time to time, at the expense of the
Company, the Company shall promptly execute and deliver all further instruments
and documents, and take all further action, that may be necessary or desirable,
or that the Pledgee may reasonably request.
 
 
3

--------------------------------------------------------------------------------


SECTION 6. Voting Rights; Dividends; Etc.
 
(a) So long as no Event of Default shall have occurred (unless such Event of
Default is waived in writing by the Pledgee):
 
(i) The Pledgor shall be entitled to exercise or refrain from exercising any and
all voting and other consensual rights pertaining to the Pledged Collateral or
any part thereof for any purpose not inconsistent with the terms of this
Agreement; provided, however, that the Pledgor shall not exercise or refrain
from exercising any such right if, in the reasonable judgment of such Pledgee,
such action would have a material adverse effect on the Security Interest or the
rights and remedies of the Pledgee hereunder; provided, further, that the
Pledgor shall give the Pledgee at least ten (10) days' prior written notice of
the manner in which it intends to exercise, or the reasons for refraining from
exercising, any such right.
 
(ii) The Pledgor shall be entitled to receive and retain any and all cash
dividends and interest paid in respect of the Pledgor’s Pledged Collateral.
 
(b) Upon and after the occurrence of any Event of Default (unless such Event of
Default is waived in writing by the Pledgee):
 
(i) All rights of the Pledgor to exercise or refrain from exercising the voting
and other consensual rights which it would otherwise be entitled to exercise
pursuant to Section 6(a)(i) and to receive the dividends and interest payments
which it would otherwise be authorized to receive and retain pursuant to Section
6(a)(ii) shall cease, and all such rights shall thereupon become vested in the
Agent who shall thereupon have the sole right to exercise or refrain from
exercising such voting and other consensual rights and to receive and hold as
Pledged Collateral such dividends and interest payments.
 
(ii) All dividends and interest payments which are received by the Pledgors
contrary to the provisions of paragraph (i) of this Section 6(b) shall be
received in trust for the benefit of the Pledgee, shall be segregated from other
funds of the applicable Pledgor and shall be forthwith paid over to the Agent as
Pledged Collateral in the same form as so received (with any necessary
endorsement).
 
SECTION 7. Transfers and Other Liens; Additional Shares.  During the term of
this Agreement, the Pledgor agrees that it shall not (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of the Pledged Collateral, or (ii) create or permit to exist any
Lien upon or with respect to any of the Pledged Collateral, except for the
security interest granted pursuant to this Agreement.
 
SECTION 8. Agent Appointed Attorney-in-Fact.
4

--------------------------------------------------------------------------------


 
(a)           Effective only upon an Event of Default (unless such Event of
Default is waived in writing by the Pledgee), the Pledgors hereby appoints the
Agent as the Pledgors’ attorney-in-fact, with full authority in the place and
stead of, and in the name of, the Pledgors or otherwise, from time to time in
the Agent's discretion to take any action and to execute any instrument which
the Agent may deem necessary or desirable to accomplish the purposes of this
Agreement, including, without limitation, to receive, endorse and collect all
instruments made payable to the Pledgors representing any dividend, interest
payment or other distribution in respect of the Pledged Collateral or any part
thereof and to give full discharge for the same.
 
(b)           The Pledgor, severally and not jointly, authorizes the Agent, and
do hereby make, constitute and appoint the Agent and its respective officers,
agents, successors or assigns with full power of substitution, as the Pledgors’
true and lawful attorney-in-fact, with power, in the name of the Pledgee or the
Pledgors, after the occurrence and during the continuance of an Event of
Default, (i) to endorse any checks, drafts, money orders or other instruments of
payment (including payments payable under or in respect of any policy of
insurance) in respect of the Pledged Collateral that may come into possession of
the Pledgee; (ii) to sign and endorse any financing statement pursuant to the
UCC or any invoice, freight or express bill, bill of lading, storage or
warehouse receipts, drafts against Pledgors, assignments, verifications and
notices in connection with accounts, and other documents relating to the Pledged
Collateral; (iii) to pay or discharge taxes, liens, security interests or other
encumbrances at any time levied or placed on or threatened against the Pledged
Collateral; (iv) to demand, collect, receipt for, compromise, settle and sue for
monies due in respect of the Pledged Collateral; (v) generally to do, at the
option of the Pledgee, and at the expense of the Pledgors, severally and
jointly, at any time, or from time to time, all acts and things which the
Pledgee deem necessary to protect, preserve and realize upon the Pledged
Collateral and the Security Interest granted herein in order to effect the
intent of this Agreement all as fully and effectually as the Pledgors might or
could do; and (vi) in the event of the bankruptcy of the Pledgor, to appoint a
receiver or equivalent person to marshall the Pledgor’s assets, and the Pledgor
hereby ratifies all that said attorney-in-fact shall lawfully do or cause to be
done by virtue hereof. This power of attorney is coupled with an interest and
shall be irrevocable for the term of this Agreement and thereafter as long as
any of the Obligations shall be outstanding.
 
(c)           The Pledgor hereby irrevocably appoints the Agent as the Pledgor’s
attorney-in-fact, with full authority in the place and stead of the Pledgor and
in the name of the Pledgor, from time to time in the Agent’s discretion, to file
in its sole discretion, of one or more financing or continuation statements and
amendments thereto, relative to any of the Collateral without the signature of
the Pledgor where permitted by law.
 
SECTION 9. Pledgee May Perform.  If any Pledgor fails to perform any agreement
contained herein, the Agent and/or Pledgee may itself perform, or cause
performance of, such agreement, and the expenses of the Agent and/or Pledgee
incurred in connection therewith shall be payable by the Pledgor under Section
14 hereof.
 
5

--------------------------------------------------------------------------------


 
SECTION 10. The Agent's Duties.  The duties and rights of the Agent are as set
forth on Annex A attached hereto and incorporated herein by reference. Any fees
of the Agent for its services hereunder shall be paid by the Company.  The
powers conferred on the Agent hereunder are solely to protect the interests of
the Pledgee in the Pledged Collateral and shall not impose any duty upon the
Agent to exercise any such powers.  Except for the safe custody of any Pledged
Collateral in its possession and the accounting for moneys actually received it
hereunder, neither the Agent nor Pledgee shall have any duty as to any Pledged
Collateral, as to ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Pledged Collateral, whether or not such party has or is to have knowledge of
such matters, or as to the taking of any necessary steps to preserve rights
against any parties or any other rights pertaining to any Pledged
Collateral.  The Agent and Pledgee shall be deemed to have exercised reasonable
care in the custody and preservation of any Pledged Collateral in its possession
if such Pledged Collateral is accorded treatment substantially equal to that
which such party accords its own property.
 
SECTION 11. Event of Default.  The occurrence of any of the following events
shall constitute an event of default under this Agreement (each, an “Event of
Default”):
 
(a) The failure of any Pledgor to observe, perform or comply with any act, duty,
covenant, agreement or obligation under this Agreement, which is not cured
within ten business days following written notice by Agent to the Pledgor;
 
(b) If any of the representation or warranty of any Pledgor set forth in this
Agreement shall be breached or shall be untrue or incorrect in any material
respect, and is not cured within ten business days following written notice by
Agent to the Pledgor;
 
(c) The filing of any financing statement with regard to any of the Pledged
Collateral other than pursuant to this Agreement, or the attachment of any
additional Lien to any portion of the Pledged Collateral in favor of any Person
other than the Pledgee; or
 
(d) If any event of default (and expiration of any cure period) shall occur
(unless such event of default is waived in writing by the Pledgee) under any of
the other Transaction Documents.
 
SECTION 12. Cross-Default; Cross-Collateralization.
 
  The Pledgors acknowledges and agrees that any default under the terms of this
Agreement shall constitute a default by the Company under the Debentures, and
that any event of default (following expiration of any applicable cure period)
under the Debentures shall constitute a default under this Agreement.


6

--------------------------------------------------------------------------------


 
SECTION 13. Remedies upon Event of Default.  Upon and after the occurrence of
any Event of Default:
 
(a) The Agent may exercise in respect of the Pledged Collateral, in addition to
other rights and remedies provided for herein or otherwise available to the
Agent (including, without limitation, the vesting in the Agent pursuant to
Section 6(b)(i) of the sole right to exercise voting rights pertaining to the
Pledged Collateral, including, without limitation, voting rights with respect to
the sale of assets of the issuer of such Pledged Shares), all the rights and
remedies of a secured party on default under the UCC, and may also, without
notice except as specified below and subject to the applicable securities laws,
sell the Pledged Collateral or any part thereof at public or private sale, at
any exchange, broker's board or at any of the Agent's offices or elsewhere, for
cash, on credit or for future delivery, and upon such other terms as the Agent
may deem commercially reasonable.  The Pledgor agrees that, to the extent notice
of sale shall be required by law, at least ten (10) days’ notice to the Pledgor
of the time and place of any public sale or the time after which any private
sale is to be made shall constitute reasonable notification.  The Agent shall
not be obligated to make any sale of Pledged Collateral regardless of notice of
sale having been given. The Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.  The Pledgor acknowledges and agrees that the Pledged Collateral
consisting of the Pledged Shares, and/or any other shares of common stock of the
Company, is of a type customarily sold on a recognized market, and accordingly
that no notice of the sale thereof need be given.  In addition, Agent may
transfer all of the Pledged Collateral to Pledgee, who may hold all of such
Pledged Collateral as payment in full of the Obligations.
 
(b) Any cash held by the Agent or the Pledgee as Pledged Collateral and all cash
proceeds received by the Agent or the Pledgee in respect of any sale of,
collection from, or other realization upon all or any part of the Pledged
Collateral may, in the discretion of the Agent or the Pledgee, be held as
collateral for, and/or then or at any time thereafter be applied (after payment
of any amounts payable pursuant to Section 14) in whole or in part against, all
or any part of the Obligations.  Any surplus of such cash or cash proceeds held
by the Agent or the Pledgee and remaining after payment in full of all the
Obligations shall be paid over to the Pledgors, pro-rata, or to whomsoever may
be lawfully entitled to receive such surplus.
 
SECTION 14. Expenses.  The Pledgors and the Company, severally and jointly,
shall upon demand pay to the Agent and/or the Pledgee the amount of any and all
reasonable expenses, including reasonable attorneys’ fees and expenses and the
reasonable fees and expenses of any experts and agents, which the Agent and/or
Pledgee may incur in connection with (a) the administration of this Agreement,
(b) the custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Pledged Collateral, (c) the exercise or enforcement
of any of the rights of the Agent and/or Pledgee hereunder or (d) the failure by
any Pledgor to perform or observe any of the provisions hereof.
 
SECTION 15. Continuing Security Interest; Termination.  This Agreement shall
create a continuing security interest in the Pledged Collateral and shall remain
in full force and effect until the indefeasible payment in full of the
Obligations.  Upon the indefeasible payment in full of the Obligations, the
security interest granted hereby shall terminate and all rights to the Pledged
Collateral shall revert to the Pledgor.  Upon any such termination, the Agent
shall, at the Pledgors’ expense, return, pro-rata, to the Pledgor such of the
Pledged Collateral as shall not have been sold or otherwise applied pursuant to
the terms hereof and execute and deliver to the Pledgors such documents as the
Pledgors shall reasonably request to evidence such termination.
 
SECTION 16. Governing Law; Terms.  For the convenience of the Agent, this
Agreement shall be governed by, and construed in accordance with, the laws of
the State of New York, without regard to principles of conflict of laws.  The
Pledgor agrees to submit to the in personam jurisdiction of the state and
federal courts situated within the City of New York, State of New York with
regard to any controversy arising out of or relating to this Agreement.  Unless
otherwise defined herein, terms defined in Article 9 of the UCC are used herein
as therein defined.
 
7

--------------------------------------------------------------------------------


 
SECTION 17. Notice.  All notices and other communications hereunder shall be in
writing and shall be deemed to have been received when delivered personally
(which shall include, without limitation, via express overnight courier) or if
mailed, three (3) business days after having been mailed by registered or
certified mail, return receipt requested, postage prepaid, to the addresses of
the parties as set forth herein.
 
SECTION 18. Waivers.
 
(a) Waivers.  The Pledgor waives any right to require the Pledgee to (i) proceed
against any person, (ii) proceed against any other collateral under any other
agreement, (iii) pursue any other remedy, or (iv) make presentment, demand,
dishonor, notice of dishonor, acceleration and/or notice of non-payment.
 
(b) Waiver of Defense.  No course of dealing between the Pledgors and the
Pledgee, nor any failure to exercise nor any delay in exercising on the part of
the Agent or Pledgee, any right, power, or privilege under this Agreement or
under any of the other Transaction Documents shall operate as a waiver.  No
single or partial exercise of any right, power, or privilege under this
Agreement or under any of the other Transaction Documents shall preclude any
other or further exercise of such right, power, or privilege or the exercise of
any other right, power, or privilege.
 
SECTION 19. Rights Are Cumulative.  All rights and remedies of the Agent and the
Pledgee with respect to the Pledged Collateral, whether established by this
Agreement, the other Transaction Documents or by law, shall be cumulative and
may be exercised concurrently or in any order.
 
SECTION 20. Indemnity.  The Pledgor, jointly and severally, agrees to indemnify
and hold harmless the Agent, the Pledgee and their respective heirs, successors
and assigns against and from all liabilities, losses and costs (including,
without limitation, reasonable attorneys' fees) arising out of or relating to
the taking or the failure to take action in respect of any transaction effected
under this Agreement or in connection with the lien provided for herein,
including, without limitation, any and all excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Pledged
Collateral, except to the extent resulting from their gross negligence or
intentional misconduct.  The liabilities of the Pledgors under this Section 20
shall survive the termination of this Agreement.
 
SECTION 21. Severability.  The provisions of this Agreement are severable.  If
any provision of this Agreement is held invalid or unenforceable in whole or in
part in any jurisdiction, then such invalidity or unenforceability shall affect
only such provision, or part thereof, in such jurisdiction, and shall not in any
manner affect such provision or part thereof in any other jurisdiction, or any
other provision of this Agreement in any jurisdiction.
 
 
8

--------------------------------------------------------------------------------


SECTION 22. Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be considered an original, but all of which
together shall constitute one and the same instrument.
 
SECTION 23. Amendments; Entire Agreement.  This Agreement is subject to
modification only by a writing signed by the parties.  To the extent any
provision of this Agreement conflicts with any provision of the Debentures, the
provision giving Pledgee greater rights or remedies shall govern, it being
understood that the purpose of this Agreement is to add to, and not detract
from, the rights granted to Pledgee under the Debentures.  This Agreement and
the other Transaction Documents constitute the entire agreement of the parties
with respect to the subject matter of this Agreement.
 
SECTION 24. Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
executors, legal representatives, successors and assigns; provided, however,
that no Pledgor may, without the prior written consent of the Pledgee, assign or
delegate any rights, powers, duties or obligations hereunder, and any such
purported assignment or delegation without such consent shall be null and void.
 
 


 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
9

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first above written.


 
 
 


 

   PLEDGORS:                /s/ Rhett McNulty        Linlithgow Holdings, LLC  
     By: Rhett McNulty                        /s/ Wendy Borow-Johnson      
 Wendy Borow-Johnson                /s/ Robert McNulty        Robert McNulty    
                       

 

   THE COMPANY:        BEYOND COMMERCE, INC.                By: /s/ Robert
McNulty        Name: Robert McNulty        Title: Chief Executive Officer      
     

                                                        

   PLEDGEE        OMNIRELIANT HOLDINGS, INC.        By: /s/ Paul Morrison      
 Name: Paul Morrison        Title: Chief Executive Officer            

 
                         

   
                        
                                                                 

                                                                                  
 




 


 




 
 
 






 


 


 
 
 
 
 
 
 
10


















